                                 UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF PENNSYLVANIA

LAMAR FREDERICK,                                                        :

                      Plaintiff                                         :
                                                                                  CIVIL ACTION NO. 3:18-0707
           v.                                                           :
                                                                                       (Judge Mannion)
SNYDER COUNTY PRISON, et al., :

                      Defendants                                        :

                                                                 ORDER

           In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

           1.         Defendants’ motion to dismiss Plaintiffs’ complaint,
                      (Doc. 17) is GRANTED.

           2.         Plaintiff’s motion for default judgment (Doc.25) is
                      DENIED.

           3.         The Clerk of Court is directed to CLOSE this case.

           4.         Any appeal from this order will be deemed frivolous,
                      without probable cause and not taken in good faith.




                                                                         s/ Malachy E. Mannion
                                                                         MALACHY E. MANNION
                                                                         United States District Judge

Dated:            March 22, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-0707-01-ORDER.wpd
